In a matrimonial action in which the parties were divorced by judgment dated December 18, 1989, the mother appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Dutchess County (Beisner, J.), dated September 28, 2001, which, inter alia, denied that branch of her motion which was to reinstate the child support provisions of the judgment of divorce, nunc pro tunc.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We reject the mother’s claim that the Supreme Court improperly denied her motion to reinstate the support provisions contained in the parties’ 1989 judgment of divorce, nunc pro tunc. The Supreme Court properly exercised its discretion in directing the mother to file a petition for current support and college expenses in the Family Court (see Kagen v Kagen, 21 NY2d 532).
The mother’s remaining contentions are without merit. Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.